Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants argument filed on 1/13/2022 are not persuasive.
Applicants’ argument that the reference of Oldenburg teaches to provide grease in the reservoir is not persuasive since examiner interpretation of Ollenburg teaches a reservoir (e.g. reservoir having 134) arranged between the annular housing seal (e.g. 79) and the annular shaft seal (e.g. 30) and a sorbent material (e.g. material of 134) within the reservoir. IT is noted that the sorbent material in Oldenburg is one of a list of material listed in the spefication of the application (see paragraph 0065 of applicants’ specification below).

    PNG
    media_image1.png
    273
    548
    media_image1.png
    Greyscale

Applicants argument that the sorbent material of Oldenburg fill only a portion of the space within the interior of the seal is correct but applicant has not provided any limiting structure on how and what the reservoir is formed of and how much or all of the reservoir is filled by the sorbent material. It is noted that applicant is arguing narrowing claims than what is provided in amendment on 1/13/2022.

Applicants’ argument that the examiner must remove the grease in Oldenburg and add sorbent powder is not persuasive. Applicant cannot force an interpretation by an examiner or contradict interpretation (as stated on bottom page 8 of the argument section filed on 1/13/2022) that is provided previously in Non-Final Office action mailed on 10/13/2021. 
Applicants’ argument with regard to MPEP 2143.01 is not persuasive since applicants’ interpretation of the rejection or make a proposed rejection is not what the examiner provided. Nowhere in the rejections provided in the Non-Final Office examiner stated that the grease is taken out and sorbent material is provide instead.
Applicant is making his own rejections and then arguing those (applicants’ rejections) rejections.
Applicants’ argument with Belsanti is not persuasive since that reference is use to teach limitation of the claims except sorbent material being powder and this is taught by Kogler or White.
It is noted that examiner is not replacing grease in Oldenburg by adding a sorbent material to 134 to not let water enter the bearing assembly which would provide longer life. 
In conclusion applicant has claimed the invention very broadly and is rejected below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-2, 5-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg (US. 20020011710A1) in view of Kogler et al (US. 6716377B1).
Oldenburg discloses a rotary seal for sealing around shafts in flight controls of an aircraft, the rotary seal comprising: an annular first sealing surface (e.g. 79) for sealing against a housing, an annular second sealing surface (e.g. surface of 70 that contacts 22) for sealing against a rotatable surface (e.g. surface 72), a reservoir (e.g. reservoir having 134) arranged between the annular housing seal (e.g. 56) and the annular shaft seal (e.g. 30) for receiving a fluid that is leaked past the second sealing surface (e.g.in) and a sorbent material (e.g. material of 134) within the reservoir for absorbing and/or adsorbing the fluid received within the reservoir (e.g. intended use, see MPEP 2113-2114, it is also noted that no additional structure is provided by this limitation for the rotary seal), wherein the sorbent material is powder, comprising a superabsorbent polymer or aluminum oxide, wherein the sorbent material fills the reservoir (e.g. figures show this). 
Regarding claim 2: The annular first sealing surface and the annular second sealing surface are provided by an annular housing seal (e.g. figure 7) and wherein the rotary seal further comprises a further annular seal (e.g. figure 7) for sealing against a rotary cylindrical surface (e.g. surface of 7 that is on shaft) within the housing, the further annular seal being rotatable with respect to the housing seal, wherein the rotatable surface comprises a surface (e.g. figure 7) of the further annular seal; preferably wherein the reservoir is arranged between the housing seal and the further annular seal (134 between 86 and on of lips on 105). Regarding claim 3: The sorbent material is a woven or felted fiber sheet or a powder preferably wherein when the sorbent material is a woven or felted fiber sheet the sorbent material comprises fibers of one or more of: 
Oldenburg discloses the invention as claimed above but fails to disclose that the sorbent material is a powder. Kogler discloses a plastic foam that is formed of powder that swells in presence of water. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sorbent material of Oldenburg to be made of polymer with woven or knitted or nonwoven material with powder to block any water form entiring the bearing system (e.g. inherent teaching of Kogler swellable foam member with powder and also see column 1, lines 50-65). It is further noted that applicant is claiming superabsorbent polymer which is equivalent to the material taught by Kogler.
Claim 1-2, 4-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg (US. 20020011710A1) in view of White et al (US. 20010033060A1)
.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg and Kogler or Oldenburg and White. Since examiner cannot tell the exact composition in Oldenburg, the following rejection applies.
Oldenburg discloses the invention as claimed above but fails to disclose materials claimed in claims 11-12.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the seal be made of materials as stated in claims 11-12, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is further noted that selecting a particular material is just a matter of what environment one chooses to use the seal in.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg and Kogler or Oldenburg and White.
Oldenburg discloses the claimed invention except for the dimension claimed in claim 13. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is .
Claim 1-2, 5-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belsanti (e.g. US. 4427201A) in view of Kogler et al (US. 6716377B1).
Belsanti discloses a rotary seal for sealing around shafts in flight controls of an aircraft, the rotary seal comprising: an annular first sealing surface (e.g. figure) for sealing against a housing, an annular second sealing surface (e.g. figure) for sealing against a rotatable surface (e.g. surface of 6), a reservoir (e.g. reservoir having 11) arranged between the annular housing seal (e.g. 8) and the annular shaft seal (e.g. 6) for receiving a fluid that is leaked past the second sealing surface (e.g.in) and a sorbent material (e.g. material of 11) within the reservoir for absorbing and/or adsorbing the fluid received within the reservoir (e.g. intended use, see MPEP 2113-2114, it is also noted that no additional structure is provided by this limitation for the rotary seal), wherein the sorbent material is powder, comprising a superabsorbent polymer or aluminum oxide, wherein the sorbent material fills the reservoir (e.g. figures show this).
Regarding claim 2: The annular first sealing surface and the annular second sealing surface are provided by an annular housing seal (e.g. figures) and wherein the rotary seal further comprises a further annular seal (e.g. figures) for sealing against a rotary cylindrical surface (e.g. figures) within the housing, the further annular seal being rotatable with respect to the housing seal, wherein the rotatable surface comprises a surface (e.g. surface of 6) of the further annular seal; preferably wherein the reservoir is arranged between the housing seal and the further annular seal (figures 1-2). Regarding claim 3: The sorbent material is a woven or 
Belsanti discloses the invention as claimed above but fails to disclose that the sorbent material is a powder. Kogler discloses a plastic foam that is formed of powder that swells in presence of water. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sorbent material of Belsanti to be made of polymer with woven or knitted or nonwoven material with powder to block any water form entiring the bearing system (e.g. inherent teaching of Kogler swellable foam member with powder and also see column 1, lines 50-65).
Claim 1-2, 4-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belsanti in view of White et al (US. 2001033060A1)
.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Belsanti and Kogler or Belsanti and White. Since examiner cannot tell the exact composition in Belsanti, the following rejection applies.
Belsanti discloses the invention as claimed above but fails to disclose materials claimed in claims 11-12.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the seal be made of materials as stated in claims 11-12, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is further noted that selecting a particular material is just a matter of what environment one chooses to use the seal in.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Belsanti and Kogler or Belsanti and White.
Belsanti discloses the claimed invention except for the dimension claimed in claim 13. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Belsanti and Kogler or Belsanti and White.
Belsanti discloses the reservoir having volume, since the reservoir is annular and has length along the direction of shaft. Belsanti does not disclose that the reservoir defines a volume of less than 4.5 centimeter cubed. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the reservoir to define volume less than 4.5 centimeter cubed as a matter of design choice. It is further noted that depending on application (where or which equipment is using the seal assembly) and size of equipment can dictate predictable result of volume.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg and Kogler or Oldenburg and White.
Oldenburg discloses the reservoir having volume, since the reservoir is annular and has length along the direction of shaft. Oldenburg does not disclose that the reservoir defines a volume of less than 4.5 centimeter cubed. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675